DETAILED ACTION
Response to Amendment
3.  (Continued)
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.  In particular, the proposed limitations regarding the yield strength and changing the range of beryllium require further consideration and/or search. 

Response to Arguments
12.  (Continued)
	The request for reconsideration has been considered but does not place the application in condition for allowance.  
	Applicant presents arguments directed to the proposed amendments to the claims.  As set forth above, the proposed amendments to the claims will not be entered.  Therefore, Applicant's arguments directed to the proposed amendments are moot. 

	Applicant presented arguments that the applied prior art of Wikle is merely directed to using added beryllium to aluminum alloy melts to form a protective film which is not relevant to improving the physical properties of the aluminum alloy as claimed. Applicant asserts that nothing in Wikle recognizes the improvement in yield strength. Applicant further argued that the prior art failed to appreciate that adding beryllium can obtain an aluminum alloy having a particular yield strength.
	These arguments are not found to be persuasive.
	The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. (MPEP 2144,IV) It is not necessary that the prior art suggests the combination to achieve the same advantage or result discovered by applicant. Id. 
	Therefore, even if the applied prior art were combined for reasons other than those of applicant’s, the resulting product appears to be the same. The claimed product does not appear to be patentably distinct that that of the prior art. 
	The properties set forth within the instant claims appear to be the result of the composition. The applied references set forth alloy compositions that overlap the claimed ranges. Therefore, it appears that the resulting products would meet the claimed property limitations. Applicant has not rebutted this position. 
	The mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. (MPEP 2145,II, citing In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)) The fact that an applicant has recognized another advantage which would flow from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. (MPEP 2145,II, citing Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985))
	Applicant has not presented sufficient evidence in the record establishing the criticality of the claimed ranges or demonstrating unexpected results. Therefore, the mere fact that of the yield properties being as claimed, which appear to arise from the composition itself, do not overcome the prima facie case of obviousness that has been established. 

	Applicant further presented arguments that CN ‘473 the instantly claimed invention of the Be content and associated advantages are not suggested or taught in the cited documents. 
	This argument is not found to be persuasive. 
	As set forth in the Final Office Action mailed on 15 March 2022, CN ‘473 sets forth a die-cast aluminum alloy overlapping the claimed ranges. The properties set forth within the claims appear to be the result of the composition of the alloy. Therefore, it would be expected that the product of CN ‘473 would likewise meet these properties. Applicant has failed to present arguments rebutting this position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784